WATKINS, Judge.
This is an action brought by Jasper Brown against Triangle Timber, Inc., his employer, and its workmen’s compensation insurer, Aetna Life & Casualty Insurance Company. Plaintiff alleges that he was injured on or about May 21, 1978, in the course and scope of his employment. He seeks compensation benefits for total and permanent disability. After trial on the merits, the trial court rendered judgment for the defendants. In written reasons, the trial court found it had “serious doubts that there was any real serious injury . .”, or “if there was actually any serious injury .”, that the injury “occurred while plaintiff was employed by defendants”. We agree. We have read the record and depositions very carefully, including the medical reports, and agree that there is serious doubt (1) that plaintiff was injured, and (2) that if plaintiff was injured, whether he was injured in the course and scope of his employment. In any event, there is no manifest error. Canter v. Koehring Co., 283 So.2d 716 (La.1973). We, therefore, affirm the judgment of the trial court. As the suit was filed in forma pauperis, we do not assess costs.
AFFIRMED.